Citation Nr: 0532187	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an earlier effective date, prior to 
October 6, 1998, for the award of an increased disability 
rating of 100 percent for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to March 
1974, and from March 1982 to September 1982.

This case came to the Board of Veterans' Appeals (Board) from 
an August 2001 RO decision that granted an increased 
disability rating of 100 percent for the veteran's service-
connected PTSD, effective from January 21, 2000.  It also 
denied entitlement to special monthly compensation based on 
the need for regular aid and attendance or being housebound.  
In January 2002, the veteran filed a notice of disagreement.  
In July 2002, the RO issued a statement of the case, and 
later that same month, the veteran timely perfected his 
appeal.

In March 2003, the Board undertook additional development of 
the veteran's claims pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter 
"DAV").  Accordingly, in September 2003, the Board remanded 
this case to the RO for additional evidentiary development 
and to ensure compliance with the Veterans Claims Assistance 
Act of 2000 (VCCA).

In April 2004, the RO issued a rating decision which granted 
an earlier effective date of October 6, 1998, for the 
increased disability rating of 100 percent assigned to the 
veteran's service-connected PTSD.  The veteran continues to 
seeking an earlier effective date for this increased rating.

In September 2004, the Board remanded this matter for a 
second time to ensure compliance with the VCCA.




FINDINGS OF FACT

1.  On October 6, 1998, the RO received the veteran's claim 
seeking an increased disability rating in excess of 10 
percent for his service-connected PTSD.

2,  In June 1999, the RO granted an increased disability 
rating of 50 percent for PTSD, effective from October 6, 
1998.  

3.  In August 2001, the RO granted an increased disability 
rating of 100 percent for PTSD, effective January 21, 2000.

4.  In April 2004, the RO awarded an earlier effective date 
of October 6, 1998, for the grant of an increased disability 
rating of 100 percent for PTSD.

5.  It is not factually ascertainable from the evidence of 
record that an increase in disability had occurred in the 
veteran's service-connected PTSD within the year preceding 
the October 6, 1998 claim.

6.  The veteran's service-connected PTSD (rated 100 percent 
disabling) does not prevent him from performing personal 
functions without assistance, nor from protecting himself 
from hazards or dangers incident to his daily environment.  

7.  The veteran is not bedridden or substantially confined 
to his premises, due to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 6, 
1998, for the grant of an increased disability rating of 100 
percent for PTSD, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).

2.  Special monthly compensation based on the need for 
regular aid and attendance or on housebound status is not 
warranted. 38 U.S.C.A. §§ 1114(l), (s) (West 2002); 38 
C.F.R. §§ 3.350, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each of veteran's claims.  

I.  Earlier Effective Date

In this case, the veteran contends that an earlier effective 
date is warranted for the 100 percent disability rating 
assigned to his service-connected PTSD, effective October 6, 
1998.  

The Board notes that an appeal consists of a timely filed 
notice of disagreement (NOD), in writing, and after a 
statement of the case (SOC) has been furnished, a timely 
filed Substantive Appeal. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  A claimant, or his representative, must file an NOD 
with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice 
of the determination to him; otherwise, that determination 
becomes final. 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302(a).  A Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the appellant, or within the remainder of the one-
year period from the date of the mailing of the notification 
of the determination being appealed, whichever period ends 
later. 38 C.F.R. § 20.302(b); see also 38 U.S.C.A. § 7105 
(d)(3).

Historically, the veteran served on active duty in the Navy 
from March 1971 to March 1974, and from March 1982 to 
September 1982.  His report of separation, Form DD 214, 
revealed, in part, that he was awarded a Combat Action 
Ribbon.

In April 1996, the RO granted service connection for PTSD, 
and assigned thereto an initial disability rating of 10 
percent, effective from November 1995.  Thereafter, 
additional medical treatment records were received.  Based 
upon this new evidence, the RO issued additional rating 
decisions in October 1996, April 1997, and July 1997, all of 
which continued the 10 percent disability rating assigned to 
the veteran's service-connected PTSD.  Notice of the RO's 
July 1997 decision was mailed to the veteran on August 8, 
1997.  The veteran did not file a timely NOD as to this, and 
the RO's July 1997 decision became final.  

On October 6, 1998, the RO received the veteran's claim for 
an increased disability rating in excess of 10 percent for 
his PTSD.  In June 1999, the RO issued a rating decision 
granting a 50 percent disability rating for PTSD, effective 
from October 6, 1998.  In August 2001, the RO issued a 
decision which granted a 100 percent disability rating for 
PTSD, effective from January 2000.  A subsequent decision, 
dated in April 2004, awarded an earlier effective date of 
October 6, 1998, for the grant of a 100 percent disability 
rating for PTSD.

With regard to effective dates for claims for increased 
disability ratings, the law provides as follows:

38 U.S.C.A. § 5110. Effective dates of 
awards.

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.
. . . . 
(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.

38 U.S.C.A. § 5110(a), (b)(2) (West 2002).  The corresponding 
VA regulations provide as follows:

§ 3.400 General.

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.
. . .
(o) Increases.

(1) General. Except as provided in 
paragraph (o)(2) of this section and § 
3.401(b), date of receipt of claim or 
date entitlement arose, whichever is 
later. A retroactive increase or 
additional benefit will not be awarded 
after basic entitlement has been 
terminated, such as by severance of 
service connection.

(2) Disability compensation. Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be
assigned depending on the facts of the case: (1) if an 
increase in disability occurs after the claim is filed, the 
date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an 
increase in disability precedes the claim by a year or less, 
the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)). Harper, 10 Vet. App. at 126.  
Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine: (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred. 38 
C.F.R. §§ 3.155, 3.400(o)(2).

After reviewing the facts and circumstances presented in this 
matter, the Board concludes that it is not factually 
ascertainable from the evidence of record that an increase in 
disability had occurred in the veteran's service-connected 
PTSD within the year preceding the filing of the October 6, 
1998 claim.  Specifically, the medical evidence of record 
during this time frame does not reflect complaints or 
treatment for the veteran's PTSD which would warrant a rating 
of 100 percent.  Pursuant to Diagnostic Code 9411, used in 
rating PTSD, a 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).  This level of 
impairment is not shown during this period.  Specifically, 
there are apparently no treatment records during this time 
period and it is observed that the report of examination 
conducted for VA purposes in March 2000, did not reflect 
symptoms reaching this level of impairment.  The report 
listed a Global Assessment of Functioning (GAF) score, 
relating solely to his PTSD, of 70.  Likewise, a VA 
examination report from November 1998 showed a GAF of 56.  
Thus, the claim for an earlier effective date is denied.   

II.  Special Monthly Compensation

A.  Aid and Attendance

It is contended that the veteran requires the regular aid 
and assistance of another person, due to his service 
connected PTSD.  

The veteran is service-connected for PTSD, and that 
condition is rating 100 percent disabling, since October 6, 
1998.  

Special monthly compensation is payable to a veteran whose 
service-connected disabilities leave him/her so helpless as 
to be in need of regular aid and attendance. 38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2005).  
Determinations as to factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration 
is given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable, frequent need to adjust prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants 
of nature; or incapacity, physical or mental, which requires 
care and assistance on a regular basis to protect the 
veteran from hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352 (2005).  

In determining the need for aid and attendance, it is not 
required that all of the disabling conditions enumerated be 
found to exist before a favorable rating may be made; the 
particular personal functions, which the veteran is unable 
to perform, should be considered in connection with his 
condition as a whole, and the need for aid and attendance 
must only be regular, not constant.  Id.  The Board must 
specifically consider whether the enumerated factors are 
present, and the factors must be considered in connection 
with the veteran's condition as a whole; for a favorable 
rating, at least one of the enumerated factors must be 
present.  Turco v. Brown, 9 Vet. App. 222, 224-5 (1996).  

In January 2004, a VA examination for aid and attendance was 
conducted.  The examination report noted that the veteran 
had been brought to the hospital by his spouse, but that he 
reported to the examination alone.  He was not hospitalized 
or permanently bedridden.  He uses glasses to read, but has 
minimal problems with distance vision.  The report noted 
that he is generally able to handle his self care needs, but 
does not cook or do many chores at home, mostly due to 
chronic neck and low back pain.  The report noted that he 
does not have problems with feeding, toileting, putting on 
or fastening clothing.  He is able to walk two blocks before 
needing to stop due to being tired.  Physical examination 
revealed the veteran's upper extremities to be grossly 
normal.  Upper extremity strength was listed as 4/5, but 
effort was not consistent.  There was no muscle wasting.  
The report noted that his lower extremities were normal, 
with 5/5 strength.  The report noted a decreased range of 
motion in the neck and lumbar spine.  He was able to stand 
and bear weight without obvious difficulty.  The VA examiner 
concluded with the following assessment:

[The veteran] suffers from post-
traumatic stress disorder and medical 
problems primarily related to his back 
and neck, but problems referable to his 
psychiatric disorder alone do not render 
him housebound, bedridden or so helpless 
as to be in need of aid and attendance 
of another person on a regular basis to 
protect him from hazards or dangers 
incident to his daily environment.  

The VA examiner further noted that he reached his opinion in 
this matter with the assistance of M. Herbst, M.D., who 
conducted a previous VA examination for PTSD on the veteran 
in March 2001. 

In considering the enumerated factors in light of this 
evidence, and the additional treatment records in the 
veteran's claims folder, none of the evidence, including the 
statements from the veteran, his spouse, family and friends, 
specifically indicates frequent need to adjust prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability 
to attend to the wants of nature; inability of the veteran 
to dress or undress himself or to keep himself ordinarily 
clean and presentable.  

Thus, the weight of the evidence establishes that the 
veteran is not in any need 
for the regular aid and attendance of another person.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Housebound

Special monthly compensation under 38 U.S.C.A. § 1114(s) is 
payable when the veteran has a single service-connected 
disability rated as 100 percent and, (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from 
the 100 percent service-connected disability and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected 
disability or disabilities. This requirement is met when the 
veteran is substantially confined as a direct result of a 
service-connected disability to his or her dwelling and the 
immediate premise or, if institutionalized, to the ward or 
clinic areas and it is reasonably certain that the 
disability or disabilities and resulting confinement will 
continue throughout his or her lifetime. 38 C.F.R. § 
3.350(i).

Although the veteran's PTSD is rated 100 percent disabling, 
he does not have a separate disability rated 60 percent.  
Moreover, there is no medical evidence 
suggesting that he is confined to his dwelling or the 
immediate premises, due to his service-connected PTSD.  
Thus, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

III.  Veterans Claims Assistance Act of 2000.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's April 2005 and July 2005 letters, August 2001 and 
April 2004 rating decisions, the July 2002 statement of the 
case (SOC), and the April 2004 and August 2005 supplemental 
SOCs, advised the veteran what information and evidence was 
needed to substantiate his claims herein and what information 
and evidence had to be submitted by him, namely, any 
additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  The 
documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  Moreover, through these notices and RO actions, 
the veteran was effectively asked to submit any of the 
necessary evidence to substantiate his claims, that was in 
his possession.  Moreover, the veteran submitted a statement, 
dated in July 2005, indicating that he had no additional 
evidence to submit.  Thus, the Board finds that the content 
requirements of the notice VA is to provide under the VCAA 
have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice may not have been provided to 
the appellant prior the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined in connection with this matter.  Thus, the Board 
considers the VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the 
claims herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  

ORDER

An effective date earlier than October 6, 1998, for the grant 
of an increased disability rating of 100 percent for PTSD, is 
denied.  

Entitlement to special monthly compensation based on the 
need for regular aid and attendance and/or housebound status 
is denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


